Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments re: Art cited 5/6/20:
	Although Dowling ‘912 teaches at [0049] that ozone generation and UV treatment are typically separate processes, and by implication that the means for generating the 

    PNG
    media_image1.png
    368
    424
    media_image1.png
    Greyscale

ozone and UV are physically separated one from the other, the reference does not  describe or suggest:


    PNG
    media_image2.png
    109
    917
    media_image2.png
    Greyscale

as required by claim 1, and does not describe or suggest  



    PNG
    media_image3.png
    157
    919
    media_image3.png
    Greyscale

as required by claim 9 (text marking in original not for emphasis, but rather for compliance with 37 CFR 1.121) and by substantially similarly limited claim 29, and does not describe or suggest 

    PNG
    media_image4.png
    312
    925
    media_image4.png
    Greyscale

as required by claim 18 (text strike-through marking for compliance with 37 CFR 1.121).

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152